Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches an apparatus and methods of a redundant display system that includes a communication network, a plurality of display devices, a first display node, a second display node, a control node , a monitoring node, and a system node. The first display node is arranged to display digital content on the plurality of display devices and can be assigned the role of main display node or redundant display node. The monitoring node is configured to collect operational information of the first display node and second display node and generate alert information if the operational information indicates failures. The system node is configured to receive alert information from the monitoring node and reassign the role of the first display node and the second display node based on the alert information. Bryczkowski et al., (U.S. Patent number 10,031,711) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a plurality of display modules connected together in a daisy chain configuration includes a first communication interface to transmit a communication checkup signal including identification information of each of the plurality of display modules to the first display module and responsive to receiving a response signal at least of the plurality of display modules as a response to the communication checkup signal, identify whether an error has occurred  based on the identification included in the response signal, or in response to not receiving the response signal, identify that the error has occurred, control the second communication interface to transmit the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114